[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 305 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 306 
It is made a point that the judge at the circuit erred in refusing to charge the jury as requested by the counsel for the defendant, that inasmuch as the plaintiff never had the actual possession of the property in question, but had permitted Wheeler to continue in the possession of it and hold himself out as the ostensible owner, and had acquiesced in his controlling and managing it, the transfer to him was fraudulent and void as against Blanchard the defendant. Since the decisions in Smith
v. Acker, (23 Wend. 653,) and Hanford v. Artcher, (4Hill, 271,) assuming that Blanchard had shown himself to be a creditor or a subsequent purchaser in good faith from Wheeler of the property in question, the proposition, as I understand the principle there decided, can not be maintained as sound. Leaving the possession of chattels in the hands of the vendor, mortgagor or assignor, is not necessarily fraudulent as against a creditor or subsequent purchaser or mortgagee in good faith of the vendor, mortgagor or assignor; but is only presumptive evidence of fraud, which may be rebutted by the party claiming under the sale, mortgage or assignment, by proving that the transaction was in good faith and without any intention to defraud purchasers or creditors; and the question of intent arising in the case is one of fact for the jury to try. As there was some *Page 307 
proof, at least of good faith, (that is, a good consideration,) for the transaction, the request to charge that it was fraudulent and void as against Blanchard, on the ground that it was not accompanied with a delivery and actual and continued change of the possession of the property, was therefore properly refused. In reference to the question of fraud, arising upon that ground, it would have been proper to have charged, that the law presumed the transfer of the property, unaccompanied by delivery and continued change of possession, to be fraudulent and void as against the creditors and subsequent purchasers in good faith of the vendor, mortgagor or assignor; that is, that the law, under such circumstances, presumed that the transfer was without consideration or without a sufficient one, and also that there was some secret trust or an intent to defraud purchasers or creditors; and that the plaintiff could not recover on that ground, unless he had rebutted that presumption by proof, satisfactory to them, that the transfer was made not only in good faith, but that it was without any intent to defraud purchasers or creditors.
But I think the circuit judge as well as the supreme court erred in the construction which was given to the contracts made for the purchase of the wool. I am not able to discover any principle upon which Thompson can be deemed to be the purchaser, although he became responsible to Hall for the payment of the purchase price as second indorser of Wheeler's notes, for his accommodation. It seems to me to be obvious, from the evidence, that whatever title he got to the wool, he derived it from Wheeler and not from Hall. Wheeler contracted with Hall for the purchase of both lots on his own account, upon a credit of six months, upon condition that he secured the payment of the price by indorsed notes; and although Hall delivered a part of the first lot of wool purchased before the condition was performed, yet the property did not vest in Wheeler until the condition was performed, but then it did. (Covill v. Hill, 1 Denio, 324; 2 Kent's Com. 497.)
The transaction, as I think, was between Hall and Wheeler, and amounted to a sale and delivery by the former to the latter. The question then arises as to the nature of the transaction *Page 308 
between Wheeler and Thompson, in respect to the wool and the cloth, if manufactured. Did they amount to an absolute sale of the wool by Wheeler to Thompson, or at most were they conveyances, intended to operate as mortgages, to indemnify him against his liabilty as indorser of the note?
There is no ground to say that Thompson agreed to take the wool at its value, or at any price, and pay the notes himself, and so discharge Wheeler from his liability as maker. The terms of the conveyances, if they do not fully express, clearly imply that they were made not to pass an indefeasible title, but to secure Thompson as indorser of the notes. He was to own or have title to the wool, or cloth if manufactured, no longer than the notes remained upaid by Wheeler. And besides, after Thompson indorsed the second note, he required Wheeler to convey to him his share of the factory, as additional security against his liabilities as indorser. I think that the conveyances amounted to nothing more than mortgages. That they were intended to operate as such between the parties is evinced, as I think, as well from the terms of the conveyances, as their conduct subsequently. The requiring on the part of Thompson of further security, and the giving it by Wheeler, is utterly inconsistent with the pretence that an absolute sale of the wool had been made to Thompson.
If I am right in this conclusion, the conveyances not having been filed, and not being accompanied by an immediate delivery, and followed by an actual and continued change of possession of the wool and cloth, or either, were absolutely void as against the creditors of Wheeler, and as against subsequent purchasers and mortgagees from him in good faith, although they were made in good faith and without any intention to defraud purchasers or creditors. (Laws 1833, p. 402, §§ 1, 2; Wood v. Lowry, 17Wend. 492; Smith v. Acker, supra.) The omission to file a mortgage, alone renders it void as against subsequent purchasers, and mortgagees in good faith and creditors of the mortgagor. Blanchard set up no defence on the ground of being a creditor of Wheeler, but he did as being a subsequent purchaser, or mortgagee in good faith. To the extent of the *Page 309 
cloth turned out to him, which he took into his possession as security to indemnify himself against his advances for Wheeler without notice of the plaintiff's prior right, I see no reason why he is not entitled to the protection afforded by the statute.
There is, I think, another principle which would protect Blanchard from liability to the plaintiff for the value of the cloths, which he in good faith purchased of Wheeler; if the jury, upon the evidence, should find the facts to authorize its application, even assuming that the plaintiff in fact was the absolute owner as between him and Wheeler. It is this, that when the owner of goods stands by and voluntarily allows another to treat them as his own, by which means a third person is induced to purchase them bona fide, the former can not recover them from the purchaser. In Pickard v. Sears, (6 Adolph. Ellis, 469,) this principle was thus laid down by Lord Denman: "The rule of law is clear, that where one by his words or conduct willfully causes another to believe the existence of a certain state of things, and induces him to act on that belief, so as to alter his own previous position, the former is concluded from averring against the latter, a different state of things as existing at the same time." The effect of allowing the party to contradict his admission in that case, would have been to defeat the title of a bona fide purchaser. In Gregg v. Wells, (10Adolph.  Ellis, 90,) it was held that if the owner of goods stand by and voluntarily allow another to treat them as his own, by which means a third person is induced to purchase them bonafide, the former can not recover them from the purchaser. Lord Denman thought the principle of Pickard v. Sears might be stated even more broadly than it was there laid down. He said "a party who negligently or culpably stands by and allows another to contract on the faith and understanding of a fact which he can contradict, can not afterwards dispute that fact in an action against the person whom he has himself assisted in deceiving." The same principles is recognized as sound in Demeyer v.Souser, (6 Wend. 436.) See also Dezell v. Odell, (3Hill, 215;) 1 Greenl. Ev. § 207.
There is, I think, no distinction in principle, although the *Page 310 
party who enables another to assume the credit of ownership, may not be actually present, when the act is done by which the third party is deceived. (Cowen  Hill's Notes to Phil. Ev. 200.) If the evidence is worthy of credit, and that is a question for the jury, Wheeler was not the agent or servant of the plaintiff, to manufacture the wool into cloth, and to sell it and account to him for the proceeds. It was expressly provided by the first bill of sale or conveyance, that although Wheeler might manufacture the wool into cloth, Thompson should not in any way be liable for manufacturing the same. The testimony given by Wheeler is full to show that there was no change in the carrying on the manufactory by Wheeler, from the mode which it had been carried on previously to the bringing the wool in question into the establishment; and the manifest object of purchasing the wool was to keep the factory stocked. The plaintiff as well as Blanchard lived in the immediate vicinity of the establishment, and were often in and about it, and must necessarily have known that Wheeler was apparently carrying it on on his account; and the plaintiff, as the witness Whitcomb testified, never pretended to have any control, or to give any directions when he was there, and there is no proof to show that it was known to or suspected by any, besides Wheeler and the brother of the plaintiff, that the latter either had or claimed to have the ownership of, or any interest in the wool put into the factory, or the cloth manufactured from it. And there was nothing in the manner of conducting the business after the wool was purchased of Hall and carried into the factory, calculated to apprise third persons of any change in the ownership, or of the plaintiff's title or interest in the wool or cloth. But on the contrary, every thing done there, tended to show that Wheeler continued to be the owner as before. He carried on the establishment just as he had previously; he manufactured, paid his workmen, bought, sold, exchanged and managed in such way as he thought fit, and as he had previously, in his own name; disposing of the wool and cloth as his own, with the knowledge and acquiescence, as he testified, of the plaintiff. And he testified also that the plaintiff knew that Blanchard from time to time purchased or had *Page 311 
cloth out of the establishment, upon some account with Wheeler, and acquiesced in it. Under such circumstances, it would be a violation of good faith, to permit the plaintiff now to set up any agreement between him and Wheeler, to defeat the title of Blanchard so far as he is a bona fide purchaser or mortgagee of any part of the property in question.
Wheeler was a competent witness for the plaintiff, and was subject to the same rules of examination as any other witness, and his testimony was liable to be rebutted by adverse testimony. (Code of 1848, §§ 344, 348.)
It was objected that the plaintiff was improperly allowed to contradict Wheeler by the witness Thompson. The rule is well established, that when a party offers a witness in proof of his cause, he thereby in general represents him as worthy of belief. He is presumed to know the character of the witnesses he introduces; and having thus presented them to the court, the law will not permit the party afterwards to impeach their general reputation for truth, or to impugn their credibility by general evidence, tending to show them to be unworthy of belief. (1Greenl. Ev. § 442.) But the party calling a witness is not precluded from proving the truth of a particular fact by any other competent testimony, in direct contradiction to what such witness may have testified; and this not only when it appears that the witness was innocently mistaken, but even when the evidence may collaterally have the effect of showing that he was generally unworthy of belief. (Lawrence v. Baker, 5 Wend. 305; McArthur v. Hurlbert, 21 id. 190; 1 Greenl. Ev. § 343.)
It was competent then, for the plaintiff, to show what took place at the time the deed was given by Wheeler to Thompson, and to show that neither the plaintiff or Wheeler made the declarations to which Wheeler had testified. The plaintiff, however, went further, although objected to, and gave evidence that Wheeler at a subsequent time made statements contradictory to the statements to which he testified. Such evidence is only allowable in any case, with a view to the impeachment of the witness; a ground not open to the party producing the witness. *Page 312 
The judge therefore erred in admitting that evidence. (ThePeople v. Safford, 5 Denio, 117.) The judgment must be reversed, and a new trial granted, with costs to abide the event.
Ordered accordingly.